DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	The amendment and remarks of 8 December 2020 are entered.
	Claims 5, 8, 11-13, and 15-19 have been canceled. Claims 1-4, 6, 7, 9, 10, 14, and 20-29 are pending. Claims 9, 10, 14, and 26-29 are withdrawn. Claims 1-4, 6, 7, and 21-25 are being examined on the merits.
	The Election/Restriction requirement remains in effect.
	The rejection of claim 7 under 35 U.S.C. 112(b) is withdrawn in light of the amendment filed 8 December 2020.
	The rejection of claims 1-3, 6, and 21-25 under 35 U.S.C. 102(a)(1) is withdrawn in light of the amendment filed 8 December 2020.
	The rejections under 35 U.S.C. 103 are modified in light of the Applicants’ amendments filed 8 December 2020, and responses to arguments concerning the previous 103 rejections provided below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
1. Claims 1-3, 6, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Teramoto et al. (Materials 5:2573-2585, published 29 November 2012) and Chiou et al. (European Polymer J. 44:3748-3753, published 26 August 2008, hereafter referred to as Chiou).
	Teramoto teaches fish gelatin being reacted with glycidyl methacrylate to yield a modified fish gelatin (see e.g. Scheme 1), where the modification occurs on the lysine residues. The Teramoto art further teaches that the FG-GMA is subjected to UV irradiation in the presence of a photoinitiator to yield a crosslinked FG-GMA composition (see e.g. Scheme 1). The FG-GMA is taught to be dispersed into a solution at 10-30% by weight (see e.g. p.2578) prior to addition of the photoinitiator. Gelatin polymers inherently contain 20% or less proline content with respect to the total amino acid content, and hydroxyproline content of 20% or less with respect to the total amino acid content (see e.g. Cole CGB “Gelatin” Encyclopedia of Food Science and Technology, 2nd Edition, New York: John Wiley & Sons, 2000, p.1183-1188). 
The difference between Teramoto and the claimed invention is that Teramoto does not teach that the fish gelatin is from the genus Salmo or Oncorhynchus.
	The Chiou art teaches that cold water fish gelatins have a far lower gelation temperature than warm water species due to lower concentrations of proline and hydroxyproline (see e.g. p.3749 Col.1 1st paragraph). The Chiou art teaches that Alaskan pink salmon (Onchorhynchus gorbuscha) along with pollock comprises a large nd paragraph).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the crosslinked fish gelatin of Teramoto could be altered by substituting in Alaskan pink salmon gelatin for the red sea bream gelatin of Teramoto. The motivation comes from Chiou teaching of the abundance of raw materials and suitability for gelatin preparation. There would be a reasonable expectation of success because Chiou teaches that cold water gelatins offer lower gelation temperatures, such that one would expect the salmon gelatin to act similarly or better than the red sea bream gelatin of Teramoto. The invention would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	With respect to claim 2, as set forth above the Teramoto art teaches concentrations of 10-30% FG-GMA, overlapping with the range of 5-20% (w/v) as instantly claimed.
	With respect to claim 3, the FG-GMA is modified with glycidyl methacrylate groups. 
	With respect to claim 6, the Teramoto art teaches inclusion of a photoinitiator, Irgacure 2959 (see e.g. p.2576).
	With respect to claim 21, the Teramoto art shows preparation of hydrogels (see e.g. Figure 2), which reasonably can be considered a scaffold.
	With respect to claim 22, the language of “a food product” offers nothing in terms of structure or function for the composition that is not already present in Teramoto. 
	With respect to claims 23 and 24, as set forth above a polymerizing initiator is present in the form of Irgacure 2959.
	With respect to claim 25, as set forth above the modification of Teramoto involves methacryloyl groups.

2. Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Teramoto et al. (Materials 5:2573-2585, published 29 November 2012) and Chiou et al. (European Polymer J. 44:3748-3753, published 26 August 2008) as applied to claijm 1 above, and further in view of Yue et al. (Biomaterials 73:254-271, published 28 August 2015, hereafter referred to as Yue).
The relevance of Teramoto and Chiou is set forth above. Teramoto additionally teaches that the lysine residues were functionalized at a rate of 28% (see e.g. p.2578 1st paragraph).
The difference between Teramoto and Chiou and the claimed invention is that neither teaches that the lysine functionalization levels are 30 to 100%. 
The Yue art teaches that in methacrylated gelatin the compressive modulus increases as substitution is increased (see e.g. p.256 Col.1 2nd paragraph). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the FG-GMA of Teramoto and Chiou having a 28% functionalization rate for the lysine residues could be modified in accordance with Yue to increase functionalization and therefore increase compressive modulus. The prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

3. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Teramoto et al. (Materials 5:2573-2585, published 29 November 2012)  Chiou et al. (European Polymer J. 44:3748-3753, published 26 August 2008) as applied to claim 1 above, and further in view of Pereira and Bartolo (J. Applied Polymer Sci. 132, Issue 48, published 21 July 2015, hereafter referred to as Pereira).
	The relevance of Teramoto and Chiou is set forth above. The difference between Teramoto and Chiou and the claimed invention is that neither teaches pre-treatment at temperatures to induce gelling prior to crosslinking.
	Pereira teaches that gelatin undergoes a reversible gel-sol transition when cooled upper its critical solution temperatures of 25-35° C, below the human body (see e.g. p.7 Col.1). Pereira teaches an example of a gelatin including methacrylate groups by formation of the hydrogel precursor followed by photocrosslinking. 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the gel of Teramoto and Chiou could be formed similar to the teachings of Pereira where the gel precursor is formed by utilizing the gel-sol transition temperature to effect gel formation, followed by crosslinking using the prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments:
	The Applicants argue claim 1 recites a gelatin polymer derived from Salmo or oncorhynchus, and that the resulting gelatin offers superior mechanical properties and has shorter reaction times than for other fish-derived gelatin polymers.
The Examiner argues that merely superior properties are not indicative of unexpected results. Furthermore, the comparison as found in Figure 29 is not to the closest prior art, which would not be bovine gelatin hydrogels but rather to non-crosslinked Salmo or Oncorhynchus gelatin hydrogels. Additionally, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., superior mechanical properties) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Finally, the mechanical properties of a gelatin hydrogel being influenced by crosslinking is not unexpected. For instance, see e.g. Yue et al. (Biomaterials 73:251-271 as cited above) which teaches that compressing modulus of gelatin methacryloyl hydrogel is 
	The Applicants summarize the Teramoto art, including that it does not directly teach Salmo or Oncorhynchus. 
The Examiner agrees that Teramoto alone does not teach Salmo or Oncorhynchus, as this is provided by Chiou. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	The Applicants argue Chiou does not cure the deficiencies of Teramoto. The Applicants disagree with the Examiner’s argument that the lower gelation temperatures and abundance of cold water fish gelatins provide a motivation and reasonable expectation of success to substitute sea bream with salmon.
	The Examiner disagrees. The lower gelation temperatures offers an incentive to use salmon as in Chiou, as this allows for easier gelation of the polymers into a hydrogel, as well as what Chiou describes as an abundant source of fish gelatin, i.e. an easily accessible source. Since Chiou describes the salmon skin as providing an abundant source of gelatin, one would have a reasonable expectation that utilization of the Teramoto process that extracts fish gelatin from another source would still allow for extraction of gelatin from salmon skin.
	The Applicants argue Chiou recognizes that gelatins with low melting temperatures and gelling temperatures have poor mechanical properties and utilizes a different crosslinking strategy to address those properties. The Applicants argue Chiou teaches traditional crosslinking methods and does not functionalize the gelatins themselves. The Applicants argue Chiou shows the crosslinked fish gelatin has a lower gel strength than crosslinked porcine gelatin. The Applicants argue one would not expect the gelatin of Chiou to act the same or better than Teramoto. The Applicants argue a lack of motivation for substitution and a lack of expectation of success.
	The Examiner agrees that the gelatins with lower melting and gelling temperatures provide poor mechanical properties, which provides a direct motivation to utilize the process of Teramoto to functionalize and crosslink the resulting gelatins via methacryloyl groups, since Teramoto indicates that the mechanical properties were improved upon an increase of imogolite. The Examiner agrees that the fish gelatin has lower gel strength than porcine gelatin, but argues again that the process of Teramoto provides a facile strategy to increase fish gelatin strength. As to the gelatin of Chiou being the same or better than Teramoto, the Applicants provide no evidence that the crosslinking of Teramoto would not provide similar mechanical properties if applied to the Chiou gelatin. The Chiou process does improve gelatin strength as compared to non-crosslinked gelatins, and one would expect that functionalized crosslinking would serve to further improve strength. Again, the artisan in this case is merely substituting a known product in the sea bream gelatin for another known product in the salmon gelatin. There is no indication from the prior art that the photopolymerization process would not be effective in crosslinking the salmon gelatin, especially given that as stated above the art recognizes that methacryloyl substitution levels are proportional to mechanical strength.
The Applicants argue a lack of expectation of success as evidenced by Example 6. The Applicants argue the gel strength of non-functionalized bovine gelatin is 2.5-fold higher than salmon gelatin, and as such there is no reasonable expectation that the composition would provide a gelatin with compressive and tensile properties similar to cross-linked bovine gelatin. The Applicants argue the result is unexpected. 
	The Examiner has considered Example 6, and as set forth above notes that the argued properties are not reflected in the claims. Further, as argued above the art recognizes that the increase in methacryloyl substitution levels is known in the art to be proportional to gel strength, i.e. one of ordinary skill in the art would expect that functionalization and photopolymerization as in Teramoto would increase the gel strength.
	The Applicants argue the time to crosslink from Chiou is hours to days with a weaker gel than a porcine gelatin. The Applicants argue the instant claims recite rapid polymerization with excellent mechanical properties compared to Chiou. The Applicants point to Example 38.
	Again, the features upon which the Applicants rely (i.e., superior mechanical properties) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	The Applicants argue the other cited references do not cure the deficiencies of Teramoto and/or Chiou. The Applicants argue none of the references teach or suggest an amino acid gelatin polymer derived from Salmo or Oncorhynchus.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The genus Salmo is provided by Chiou and the photopolymerization process for a fish gelatin is provided by Teramoto. The other cited references merely provide additional limitations as found in the claims.
The Applicants arguments have been considered but are not persuasive. The rejections are modified and maintained.  

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658